Citation Nr: 0739905	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-36 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence as been received to reopen 
a claim for service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from November 1948 to 
December 1949.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

A motion to advance the case on the Board's docket has been 
granted.  


FINDINGS OF FACT

1.  In a May 1981 decision, the Board denied entitlement to 
service connection for bilateral hearing loss.  It was 
essentially held that hearing loss pre-existed entry into 
service and was not aggravated therein.  Prior rating action 
denials were upheld as it was held that new and material 
evidence had not been received.

2.  Evidence received subsequent to the May 1981 decision of 
the Board is cumulative and, when considered with evidence 
earlier of record, is not so significant that it relates to 
an unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The additional evidence received subsequent to the May 1981 
decision of the Board is not new and material, the claim is 
not reopened and the May 1981 Board decision is final.  
38 U.S.C.A. §5108, 7104 (West 2002); 38 C.F.R. § 3.156 (a) 
(2007)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in June 2003, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In an August 2003 letter, the veteran was provided with 
sufficient notice as to what is needed in terms of new and 
material evidence so as to satisfy the notice provisions of 
Kent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for bilateral hearing loss was last denied 
by the Board in a May 1981 decision, after denials by the RO 
in 1960 and 1975.  Under such circumstances, the decision of 
the Board is final, with the exception that a  veteran may 
later reopen his claim if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104.  The veteran submitted 
his most recent application to reopen the claim in 2003.  At 
that time, he stated that he had never received the May 1981 
decision that denied service connection.  Under the 
presumption of regularity of the official acts of public 
officers, it is presumed that the May 1981 decision informing 
the veteran of the denial of the service connection for 
bilateral hearing loss was sent to the veteran's address on 
the date indicated.  Gold v. Brown, 7 Vet. App. 315 (1995).  
Evidence on file reveals that the matter was sent to the 
veteran, under his name, not the name of a veteran near his 
name.  Moreover, his representative was also provided with 
notice of the decision.  Thus, it must first be determined 
whether or not new and material evidence has been submitted 
such that the claim may now be reopened.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the Board's May 1981 
decision included the veteran's service medical records that 
showed that the veteran was given an H-3 profile at the time 
of entry into active duty, which indicated that his hearing 
of whispered voice was either 8/15 bilaterally, or 15/15 in 
one hear and less than 8/15 in the other.  Bilateral hearing 
loss was noted on outpatient treatment dated in April 1949 
for which the veteran was hospitalized.  During 
hospitalization, the veteran reported for clinical purposes 
that he had always had trouble hearing and that for three 
years prior to his entry into service he had worked in a 
factory where noise exposure had caused his hearing to 
worsen.  He also reported having had roaring tinnitus over 
the past year.  The diagnosis was deafness, bilaterally, type 
and cause undetermined, initially manifested in civil life.  
Hearing acuity showed a 68 decibel loss on the left and a 53 
decibel loss on the right.  The disorder was considered to 
have existed prior to service and as such, the presumption of 
soundness did not apply.  On examination for separation from 
service, hearing of whispered voice was said to be 15/15 in 
the right hear and 5/15 in the left.  An examination 
performed in September 1950 showed that the veteran was found 
to have complete loss of hearing in the left ear and that he 
wore a hearing aid in his right ear.  Audiometric evaluations 
in 1971 and 1975 continue to show that the veteran had a 
bilateral hearing loss.  In May 1981, the Board found that 
the veteran had a loss of hearing acuity that preexisted 
entrance in to service and that there was no increase in the 
level of basic pathology during service.  

Evidence received in connection with the veteran's 
application to reopen his claim for service connection for 
bilateral hearing loss includes treatment records dated in 
2002 showing treatment for disabilities unrelated to this 
appeal, and a record showing that the veteran was treated for 
chronic progressive deafness during service.  The records 
dated in 2002 are not material to the matter regarding 
service connection for hearing loss.  The statement from 
service showing that the veteran was treated for hearing loss 
while on active duty is not material in that records of the 
veteran's treatment were already available for review.  The 
question is not whether he had a hearing loss during service, 
but whether the pre-existing disorder was aggravated therein.  
The records submitted in connection with the veteran's 
application to reopen his claim do not constitute new and 
material evidence in that they do not demonstrate that the 
hearing loss was first manifested during service or that 
there was any increase in the severity of the pre-existing 
loss during service.  Under these circumstances, the 
application to reopen the claim for service connection for 
bilateral hearing loss is denied.  


ORDER

New and material evidence not having been received, the 
application to reopen the claim for service connection for 
bilateral hearing loss is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


